

115 HR 5863 IH: To limit the transfer of F–35 aircraft to Turkey.
U.S. House of Representatives
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5863IN THE HOUSE OF REPRESENTATIVESMay 17, 2018Mr. Cicilline (for himself, Mr. Bilirakis, Mr. Sarbanes, Mr. Yoho, Mr. Pallone, Mr. Aderholt, Mr. McGovern, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the transfer of F–35 aircraft to Turkey. 
1.Limitation on transfer of F–35 aircraft to Turkey 
(a)In generalExcept as provided in subsection (b), none of the funds authorized to be appropriated to the Department of Defense or any other Federal department or agency may be used to— (1)facilitate the transfer, or authorize the transfer of, an F–35 aircraft to Turkey; or 
(2)transfer intellectual property or technical data necessary for or related to any maintenance or support of such F–35 aircraft. (b)ExceptionsThe President may waive the limitation under subsection (a) upon written certification to Congress that the Government of Turkey is not— 
(1)taking steps to degrade NATO interoperability; (2)exposing NATO assets to hostile actors; 
(3)degrading the general security of NATO member states; (4)seeking to import or purchase defense articles from a foreign country with respect to which sanctions are imposed by the United States; 
(5)wrongfully or unlawfully detaining one or more nationals of the United States or aliens lawfully admitted for permanent residence in the United States; or (6)engaging in military action without taking proper steps to ensure that international legal norms are followed to prevent civilian deaths and suffering. 
